DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the dummy light is varied with a pattern unique to the first terminal station apparatus for each first terminal station apparatus, and the first terminal station apparatus that has generated the detected dummy light is identified by the second terminal station apparatus detecting the unique pattern from the dummy light” in lines 2-6 of the claim. It appears from the claim language that there may be multiple first terminal stations. However, it is not clearly stated in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 8, 10, 14, 16-17, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent Application Pub. 2005/0180316 A1) in view of Sugitani et al. (U.S. Patent Application Pub. 2003/0123785 A1).
Regarding claim 3, Chan teaches in FIG. 2 an optical wavelength multiplex transmission system comprising a redundant configuration composed of an active system and a standby system using first and second optical lines 600 and 700 that are set between a first terminal station apparatus 400 and a second terminal station apparatus 500, wherein the first terminal station apparatus comprises: first and second couplers 416 and 426 provided for the first and second optical lines, respectively; a light source 800 configured to generate dummy light; a selective switch 424 configured to select one of the first and second couplers corresponding to the standby system and supply the dummy light to the selected coupler; and a control unit 418 configured to control the selective switch, the second terminal station apparatus comprises: third and fourth couplers 516 and 526 provided for the first and second optical lines, respectively, and configured to extract the dummy light; and first and second detectors 510 and 520 connected to the third and fourth couplers, respectively, and configured to detect the extracted dummy light, and the optical wavelength multiplex transmission system can identify a route of the standby system between the first terminal station apparatus and the second terminal station apparatus 
Claims 14 and 23 are rejected based on the same reason as discussed about in regard to claim 3.
Regarding claim 5, Chan teaches in FIG. 2 switch 424 and selector 524.
Regarding claims 6 and 8, Chan teaches in FIG. 2 that the dummy light has the same wavelength as the channel to be protected; Sugitani et al. teaches in FIG. 4 that there can be multiple wavelength channels for transmitting from first terminal station to second terminal station.
Regarding claim 10, Sugitani et al. teaches turning on/off the dummy light.
Regarding claim 16, Chan teaches in FIG. 2 switch 424.
Regarding claim 17 and 19, Chan teaches in FIG. 2 that the dummy light has the same wavelength as the channel to be protected; Sugitani et al. teaches in FIG. 4 that there can be 
Regarding claim 20, Sugitani et al. teaches in claim 11 that the dummy light is modulated by a unique signal.
Regarding claim 21, Sugitani et al. teaches turning on/off the dummy light.
Allowable Subject Matter
Claims 4, 7, 9, 11, 15, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





skl24 March 2021




/SHI K LI/Primary Examiner, Art Unit 2637